Citation Nr: 1450257	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer as a result of exposure to herbicides in service.  

2. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer. 

3. Entitlement to service connection for urinary leakage, to include as secondary to prostate cancer. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to prostate cancer.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the benefits currently sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  A transcript of this hearing is associated with the Veteran's electronic record.  

The Board has recharacterized the Veteran's service connection claim for depression more broadly as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for erectile dysfunction, urinary leakage, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer in March 2008. 

2. Resolving reasonable doubt in favor of the Veteran, the Veteran set foot in the Republic of Vietnam during the Vietnam Era while delivering mail from the USS New to a fleet post office in Da Nang, Vietnam. 


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer as a result of exposure to herbicides in service have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for residuals of prostate cancer as a result of exposure to herbicides in service.  As this represents a complete grant of the benefit sought, no discussion of VA's duty to notify and assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Additionally, service connection for certain diseases, including prostate cancer, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307 (a)(6)(iii) (2013).  

In the instant case, the Veteran asserts that while anchored in Da Nang Harbor aboard the USS New in October 1967, he delivered mail to a fleet post office in Da Nang, Vietnam.  He was diagnosed with prostate cancer in approximately March 2008 and the evidence of record indicates that the Veteran's prostate cancer is currently in remission.  The Veteran contends that his prostate cancer is related to exposure to herbicide agents in Vietnam.  Thus, the determinative inquiry here is whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.  

The Board notes that the Veteran's service treatment records, service personnel records, and associated deck logs do not contain affirmative evidence that the Veteran delivered mail to a fleet post office in Da Nang, Vietnam or otherwise set foot in Vietnam.  The Veteran's service records show that he served aboard the USS New in October 1967 and the associated deck logs confirm that the USS New was anchored in Da Nang Harbor from October 20, 1967 to October 23, 1967.  
  
The RO made a Personnel Information Exchange System (PIES) request regarding the Veteran's service in Vietnam.  The response, which was printed in October 2010, stated that "we are unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran served aboard the USS New (DD-818) which was in the official waters of the Republic of Vietnam from 08-Aug-1967 to 01-Dec-1967 . . . however, the record provides no conclusive proof of in-country service.  

During the November 2012 Board hearing, the Veteran testified that W.F., the USS New's mail clerk and store clerk, asked for volunteers to complete a "mail run" to Da Nang.  The Veteran further testified that he volunteered for the mail run and that he left the USS New for the shore of Da Nang on a "whaleboat" with four other people.  He stated that this mail run is the only time that he set foot on land in Vietnam.  

W.F. submitted a lay statement in April 2011.  In this lay statement, W.F. stated that the Veteran volunteered to complete a "mail run" to the "base post office" on the shore of Da Nang, Vietnam.  Also in support of his contentions, the Veteran submitted excerpts from the Veteran's "cruze book."  One page of the excerpt includes photographs of several sailors, with captions that identify both the Veteran and W.F.  Also submitted is a photograph of a sailor holding a sack of mail and the caption of the photograph indicates that this sailor is W.F.  There is an additional photograph with the caption W.F. "tosses outgoing mail to a Swift Boat."  

The Board notes that the Veteran is competent to identify the cities he visited while on active duty and to discuss the duties he performed while on active duty, such as the delivery of mail to a base post office in Da Nang.  The Board finds this Veteran's account of a mail run to the shore of Da Nang to be credible based on the totality of the evidence.  

Although the Veteran's deck logs do not show that he retrieved mail from Da Nang, his deck logs do reveal that the USS New was anchored in Da Nang harbor in October 1967 for four days.  Furthermore, the deck logs provide geographical coordinates of the ship and the depth of the water. The contemporaneous notations of coordinates while the ship is underway to Da Nang Harbor and the depth of water while the ship is anchored in Da Nang Harbor support the Veteran's contention that a "whale boat" was used to deliver mail to the shore of Da Nang.  Moreover, the photographs associated with the record provide contemporaneous evidence that W.F. was involved with the mail and that smaller boats were in fact used to deliver mail to shore.  Based on this contemporaneous evidence, the Board finds W.F.'s lay statement that the Veteran volunteered to complete a mail delivery to the shore of Da Nang to be credible.   

In light of the objective and lay evidence of record - including the Veteran's service aboard the USS New while anchored in Da Nang Harbor, contemporaneous photographs that show W.F. with the mail and a "swift boat" carrying the mail, and W.F.'s credible lay statement that the Veteran delivered mail to the shore of Da Nang - the Board finds the Veteran's testimony that he delivered mail to Da Nang at the request of W.F. to be credible.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran set foot in the Republic of Vietnam during the Vietnam Era.  Consequently, he is considered to have Vietnam service and as there is no affirmative evidence to establish that he was not exposed to herbicide agent during his time in Vietnam, he is presumed to have been exposed to herbicides during his active service.  38 C.F.R. § 3.307 (2013); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam).  In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for the grant of service connection for residuals of prostate cancer are met.    


ORDER

Entitlement to service connection for residuals of prostate cancer is granted.  


REMAND

In the above decision, the Board grants entitlement to service connection for residuals of prostate cancer.  The Veteran contends that he has urinary leakage and erectile dysfunction as a result of his prostate cancer.  He further contends that although he was diagnosed with depression prior to the diagnosis of prostate cancer, his depression worsened due to the diagnosis of prostate cancer and erectile dysfunction.  

The Veteran's treatment records reveal that in 2008, he complained of urinary problems but denied erectile dysfunction.  However, the Veteran and his wife's lay statements contend that he does have erectile dysfunction.  Moreover, the medical records further reveal that he was diagnosed with depression in 2004, but that in May 2011, he stated that he had anxiety that his prostate cancer would come back.  As such, the Board finds that a VA examination is warranted to determine the nature, onset, and etiology of the Veteran's claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file outstanding pertinent records of VA treatment dated since May 2012.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record, that he wants VA to consider.  Such records should be appropriately sought. 

3. Thereafter, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of urinary leakage and erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner, and any necessary studies should be performed.  

If urinary leakage is found to be present, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder was proximately caused by or aggravated (permanently worsened) by the Veteran's prostate cancer. 

If erectile dysfunction is found to be present, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder was proximately caused by or aggravated (permanently worsened) by the Veteran's prostate cancer. 

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.      

4.  Afford the Veteran a VA psychiatric examination to determine the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner, and any necessary studies should be performed.  
 
The examiner should consider the Veteran's lay statement that he was diagnosed with depression prior to the diagnosis of prostate cancer, but that his depression worsened after the diagnosis of prostate cancer and erectile dysfunction.  

The examiner should diagnosis any acquired psychiatric disorder(s) found to be present and opine as to whether it is at least as likely as not any such disorder is related to service; or whether it is at least as likely as not that such disorder was proximately caused by or aggravated (permanently worsened) by the Veteran's prostate cancer. 

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.      

5.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


